Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162434-5                                                                                                    Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
                                                                                                                       Justices
  In re Guardianship of VERSALLE, Minors.                            SC: 162434-5
                                                                     COA: 351757; 351758
                                                                     Muskegon PC: 2019-002586-GM
                                                                                  2019-002589-GM

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether MCL 700.5204(2)(b) is unconstitutional because it does
  not allow for a presumption that a fit parent’s decision is in the best interest of the child,
  see Troxel v Granville, 530 US 57 (2000); and (2) whether the Muskegon Probate Court
  erred by granting the petitioner guardianship in this case. In the brief, citations to the
  record must provide the appendix page numbers as required by MCR 7.312(B)(1). The
  appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. A reply, if any, must be filed by the appellant within 14 days of being
  served with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.

          The Family Law Section and the Children’s Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2021
         p0622
                                                                                Clerk